[Cite as Chamberlain v. Ohio Dept. of Job & Family Servs., 2022-Ohio-2309.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 JARED B. CHAMBERLAIN, Special                        :      APPEAL NO. C-210145
 Administrator of the Estate of Isaac                        TRIAL NO. A-1900553
 Harrell,
                                                      :
           Plaintiff-Appellant,
                                                      :             O P I N I O N.
     vs.

 OHIO DEPARTMENT OF JOB AND                           :
 FAMILY SERVICES,

           Defendant-Appellee.                        :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 1, 2022




sb2 inc. and Amy C. Baughman, for Plaintiff-Appellant,

Dave Yost, Ohio Attorney General, and Rebecca L. Thomas, Assistant Attorney General,
for Defendant-Appellee.
                    OHIO FIRST DISTRICT COURT OF APPEALS


BOCK, Judge.

       {¶1}   In this appeal, plaintiff-appellant Jared B. Chamberlain, special

administrator of the estate of Isaac Harrell, challenges the trial court’s decision to

affirm the denial of Harrell’s application for retroactive Medicaid benefits. Harrell was

denied retroactive benefits because he possessed resources in the form of real

property, the value of which exceeded the permissible limit. Chamberlain argues that

real property was not a countable resource under state and federal law. We disagree

and affirm the trial court’s judgment.

                            I.     Facts and Procedure

       {¶2}   In 2017, Harrell was a resident of Indianspring, a nursing facility in

Cincinnati, Ohio. With his health in decline, Harrell appointed Indianspring as his

Medicaid representative. In February 2017, Indianspring applied for Medicaid

benefits retroactive to November 2016 on Harrell’s behalf. The Hamilton County

Department of Job and Family Services (“HCJFS”) approved Medicaid benefits

beginning in September 2017.

       {¶3}   But HCJFS denied Harrell retroactive benefits for the ten-month period

between November 2016 and August 2017. HCJFS informed Harrell that his countable

resources exceeded the $2,000 resource threshold under Ohio Adm.Code 5160:1-3-

05-1(B)(10) during that ten-month period. Specifically, he owned real property in

Laurel, Mississippi, worth around $100,000. Despite listing the property as “for sale”

in September 2016, it did not sell until September 2017.

       {¶4}   Harrell unsuccessfully appealed the denial of retroactive benefits to the

Ohio Department of Job and Family Services (“ODJFS”). Following a hearing, an

ODJFS hearing officer affirmed the denial. ODJFS agreed with the hearing officer.

Harrell appealed to the Hamilton County Court of Common Pleas. A magistrate
                                     2
                    OHIO FIRST DISTRICT COURT OF APPEALS


affirmed the denial of retroactive benefits because the Mississippi property was a

countable resource that exceeded the resource threshold.

       {¶5}   Harrell objected to the magistrate’s decision, but passed away while his

objections were pending. Jared B. Chamberlain was appointed the special

administrator for Harrell’s estate and substituted as a party. The trial court overruled

the objections and adopted the magistrate’s decision.

       {¶6}   Chamberlain appeals, raising three assignments of error.

                             II.     Law and Analysis

       {¶7}   An appellate court’s review of a trial court’s decision in an

administrative appeal is narrow and deferential. Cleveland Clinic Found. v. Bd. of

Zoning Appeals, 141 Ohio St.3d 318, 2014-Ohio-4809, 23 N.E.3d 1161, ¶ 23, citing Kisil

v. Sandusky, 12 Ohio St.3d 30, 34, 465 N.E.2d 848 (1984). But an appeal raising pure

questions of law is reviewed de novo. Weaver v. Ohio Dept. of Job & Family Servs.,

153 Ohio App.3d 331, 2003-Ohio-3827, 794 N.E.2d 92, ¶ 3 (1st Dist.), citing Univ.

Hosp., Univ. of Cincinnati College of Medicine v. State Emp. Relations Bd., 63 Ohio

St.3d 339, 587 N.E.2d 835 (1992).

       {¶8}   Chamberlain’s three assignments of error raise questions of statutory

interpretation. When determining the meaning of the statute, our objective is to

determine the intent of the legislature. See State ex rel. Clay v. Cuyahoga Cty. Med.

Examiner’s Office, 152 Ohio St.3d 163, 2017-Ohio-8714, 94 N.E.3d 498, ¶ 14, quoting

Cline v. Bur. of Motor Vehicles, 61 Ohio St.3d 93, 97, 573 N.E.2d 77 (1991), citing

Carter v. Youngstown Div. of Water, 146 Ohio St. 203, 65 N.E.2d 63 (1946). But when

a statute is ambiguous and a text is “ ‘capable of bearing more than one meaning,’ ”

interpretive rules guide our analysis. Clay at ¶ 17, quoting Dunbar v. State, 136 Ohio

St.3d 181, 2013-Ohio-2163, 992 N.E.2d 1111, ¶ 16, citing Fairborn v. DeDomenico, 114
                                         3
                    OHIO FIRST DISTRICT COURT OF APPEALS


Ohio App.3d 590, 593, 683 N.E.2d 820 (2d Dist.1996). And as a general rule, we

consider the text as a whole rather than “ ‘pick[ing] out one sentence and

disassociat[ing] it from the context.’ ” Jacobson v. Kaforey, 149 Ohio St.3d 398, 2016-

Ohio-8434, 75 N.E.3d 203, ¶ 9, quoting Black-Clawson Co. v. Evatt, 139 Ohio St. 100,

104, 38 N.E.2d 403 (1941).

                                 A. Medicaid Eligibility

       {¶9}    In his first two assignments of error, Chamberlain maintains that a

Medicaid applicant’s resources must be “available” under state and federal law to be a

“countable resource” for eligibility determinations. Chamberlain contends that

Harrell’s inability to sell the Mississippi property rendered it unavailable and

uncountable.

       {¶10} Medicaid, codified in 42 U.S.C. 1396a, represents a joint state and

federal effort to provide medical assistance to individuals with limited financial

resources. Wisconsin Dept. of Health & Family Servs. v. Blumer, 534 U.S. 473, 495,

122 S.Ct. 962, 151 L.Ed.2d 935 (2002). While state participation in Medicaid is entirely

optional, “ ‘once a State elects to participate, it must comply with the requirements of

Title XIX.’ ” Rodefer v. Colbert, 2015-Ohio-1982, 35 N.E.3d 852, ¶ 19 (2d Dist.),

quoting Harris v. McRae, 448 U.S. 297, 301, 100 S.Ct. 2671, 65 L.Ed.2d 784 (1980).

       {¶11} Under the federal statute, eligibility criteria for medical assistance must

fall “within boundaries set by the Medicaid statute and the Secretary of Health and

Human Services.” Blumer at 479, citing Schweiker v. Gray Panthers, 453 U.S. 34, 36-

37, 101 S.Ct. 2633, 69 L.Ed.2d 460 (1981), and 42 U.S.C. 1396a(a)(17). Indeed,

participating states like Ohio must develop a plan with reasonable standards for

eligibility and “provide for taking into account only such income and resources as are,


                                           4
                        OHIO FIRST DISTRICT COURT OF APPEALS


as determined in accordance with standards prescribed by the Secretary, available to

the applicant.” 42 U.S.C. 1396a(a)(17)(B).

          {¶12} In Ohio, applicants are eligible for Medicaid benefits if, among other

criteria, their “countable resources” do not exceed the resource threshold established

by Ohio Adm.Code 5160:1-3-05.1. See Ohio Adm.Code 5160:1-3-02.4(B)(4). For

eligibility determinations, the resource threshold is the “maximum combined value of

all resources an individual can have ownership interest in and still qualify for medical

assistance.” Ohio Adm.Code 5160:1-3-05.1(A)(9). For applicants like Harrell, the

resource threshold was $2,000. See Ohio Adm.Code 5160:1-5-05.1(A)(9)(a).

          {¶13} In Ohio, resources consist of “ ‘cash, funds held within a financial

institution, investments, personal property, and real property an individual * * * [1]

has an ownership interest in, [2] has the legal ability to access in order to convert to

cash, and [3] is not legally prohibited from using for support and maintenance.’ ”

Cowan v. Ohio Dept. of Job & Family Servs., 1st Dist. Hamilton No. C-200025, 2021-

Ohio-1798, ¶ 13, quoting former Ohio Adm.Code 5160:1-1-01(B)(72).1

          {¶14} Chamberlain’s appeal focuses on the second part of that definition—

whether he had the “legal ability to access [the property] in order to convert to cash.”

He maintains the Mississippi property was not an “available” resource affecting

Harrell’s eligibility because Harrell was unable to secure a buyer, and therefore did not

have the power to liquidate the asset. In support, Chamberlain contends that 20 C.F.R.

416.1201(a)(1) limits countable resources to the resources available to the applicant,

meaning the applicant must have the power to liquidate the asset.




1   Effective April 1, 2022, “resources” are defined in Ohio Adm.Code 5160-1-01(B)(81).
                                                  5
                      OHIO FIRST DISTRICT COURT OF APPEALS


        {¶15} But Chamberlain’s argument misconstrues the plain language of the

administrative rule. When Indianspring submitted Harrell’s Medicaid application,

real property that a Medicaid applicant “ha[d] the legal ability to access” was a

countable resource affecting eligibility. See former Ohio Adm.Code 5160:1-1-01(B)(72)

and 5160:1-3-05.12 Chamberlain asks us to read “legal” out of “has the legal ability to

access in order to convert to cash,” something we cannot do. See D.A.B.E., Inc. v.

Toledo-Lucas Cty. Bd. of Health, 96 Ohio St.3d 250, 2002-Ohio-4172, 773 N.E.2d 536,

¶ 26 (“ ‘words in statutes should not be construed to be redundant, nor should any

words be ignored.’ ”), quoting E. Ohio Gas Co. v. Pub. Util. Comm., 39 Ohio St.3d 295,

299, 530 N.E.2d 875 (1988).

        {¶16} ODJFS correctly points out that this court unequivocally rejected

Chamberlain’s arguments in Cowan v. Dept. of Job & Family Servs. Indeed, in Cowan

we explained that “the plain meaning of ‘legal ability to access’ precludes an exemption

for impracticability.” Cowan, 1st Dist. Hamilton No. C-200025, 2021-Ohio-1798, at ¶

16. In that case, we concluded that Mary Cowan’s two small parcels of land were a

“countable resource” because of her “legal authority to sell them, regardless of how

difficult or easy the task at hand.” Id. at ¶ 12. In other words, we refused “to read an

impracticability exception into the Administrative Code.” Id. at ¶ 17.

        {¶17} We find Cowan controls the outcome of this appeal and reiterate that,

under the plain language of former Ohio Adm.Code 5160:1-1-01(B)(72), a Medicaid

applicant’s property was a “countable resource” despite the applicant’s inability to

secure a buyer. Id. at ¶ 12 and 17. At oral argument, Chamberlain attempted to

distinguish Harrell’s residential property in Mississippi from the two parcels of land


2On April 1, 2022, the rule was amended to address “[p]roperty that has not been sold.” See Ohio
Adm.Code 5160:1-3-05.1(C)(6).
                                               6
                    OHIO FIRST DISTRICT COURT OF APPEALS


valued at $3,000 each in Cowan. See id. at ¶ 3. But this distinction is inconsequential

because Chamberlain had the legal ability to sell the Mississippi property. While

Chamberlain contends that Mississippi requires a written contract for the sale of the

property and attorney oversight, we fail to see how these requirements presented a

legal barrier to selling the Mississippi property.

       {¶18} Chamberlain argues that federal law carves out a resource exception for

Medicaid applicants unable to sell their property. First, Chamberlain maintains that,

under 20 C.F.R. 416.1201(a), resources consist of property an individual “owns and

could convert to cash to be used for his or her support or maintenance.” And

Chamberlain asserts that 20 C.F.R. 416.1201(a)(1) clarifies that “[i]f a property right

cannot be liquidated, the property will not be considered a resource of the individual.”

According to Chamberlain, courts have left no doubt that these federal regulations

apply to state Medicaid eligibility standards. Therefore, Chamberlain contends, the

magistrate failed to address whether Harrell had the power to liquidate the Mississippi

property.

       {¶19} But once again, Chamberlain’s argument is contrary to this court’s

controlling precedent. See Gardner v. Ohio Dept. of Job & Family Servs., 1st Dist.

Hamilton No. C-210376, 2022-Ohio-2021, ¶ 18-21 (“SSI’s definition of ‘resources’ in

20 C.F.R. 416.1201 is inapplicable in the Medicaid context and does not inform our

interpretation of ‘resources’ under the Ohio Administrative Code.”). In Cowan, we

recognized that “20 C.F.R. 416.1201 deals with SSI determinations, a federal

obligation.” Cowan, 1st Dist. Hamilton No. C-200025, 2021-Ohio-1798, at ¶ 14. Still

more, Ohio courts “have squarely rejected the grafting of 20 C.F.R. 416.1201 onto

Medicaid eligibility, which represents a state responsibility.” Id. at ¶ 15, citing

Underwood v. Ohio Dept. of Job & Family Servs., 11th Dist. Geauga No. 2019-G-0215,
                                       7
                    OHIO FIRST DISTRICT COURT OF APPEALS


2019-Ohio-4924, ¶ 29, citing Communicare v. Ohio Dept. of Job & Family Servs., 8th

Dist. Cuyahoga No. 106874, 2019-Ohio-3757, ¶ 14-15.

       {¶20} Recently, in Garner v. Ohio Dept. of Job & Family Servs., we recognized

that Ohio’s consideration of resources in Medicaid eligibility determinations must

include a reasonable-efforts exclusion under 42 U.S.C. 1382b(b)(2). Gardner at ¶ 27.

Otherwise, Ohio’s methodology for determining Medicaid eligibility would be more

restrictive than SSI eligibility criteria. Id. We note that Chamberlain limits his

arguments in this appeal to the application of both 20 C.F.R. 416.1201 and 41 U.S.C.

1396(a) to Ohio Medicaid eligibility determinations. Still, there is no evidence of

reasonable efforts in the record.

       {¶21} We understand Chamberlain’s frustration. But we find no reason to

depart from our recent decision in Cowan. See Gardner at ¶ 21. We therefore overrule

his first and second assignments of error.

                                    B. Federal Preemption

       {¶22} In his third assignment of error, Chamberlain contends that the federal

regulations preempt Ohio law.

       {¶23} Specifically, Chamberlain maintains that Ohio failed to submit an

amended Medicaid plan to the Centers for Medicare and Medicaid Services (“CMS”),

a division of the Department of Health and Human Services. See 42 U.S.C. 1396a and

b; see also 42 C.F.R. 430.12(c)(2)(i). To qualify for Medicaid funding, a state must

receive approval from CMS for any amendment to that state’s Medicaid plan. Douglas

v. Indep. Living Ctr. of S. California, Inc., 565 U.S. 606, 610, 132 S.Ct. 1204, 182

L.Ed.2d 101 (2012). Specifically, CMS “reviews the State’s plan and amendments to

determine whether they comply with the statutory and regulatory requirements.” Id.


                                             8
                   OHIO FIRST DISTRICT COURT OF APPEALS


       {¶24} But we find nothing in the record to suggest that Ohio’s plan is

noncompliant. This assignment of error is overruled.

                                 III.   Conclusion

       {¶25} When Indianspring submitted an application for retroactive Medicaid

benefits on Harrell’s behalf, his Mississippi property was a countable resource

affecting his eligibility. In light of our decision in Cowan, we overrule Chamberlain’s

three assignments of error and affirm the trial court’s judgment.




                                                                    Judgment affirmed.

ZAYAS, P.J., and CROUSE, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           9